 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT (the “Amendment”), dated June 24, 2015, is entered into by
and among QUEST SOLUTION, INC., a Delaware corporation (“Parent”), QUEST
MARKETING, INC., an Oregon corporation (“QMI”), BAR CODE SPECIALTIES, INC., a
California corporation (“BCSI”; and together with QMI, individually, a
“Borrower” and collectively, the “Borrowers”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Lender”).

 

RECITALS

 

WHEREAS, Parent, Borrowers and the Lender are parties to a Credit Agreement
dated December 31, 2014 (as amended, restated or otherwise modified from time to
time, the “Credit Agreement”);

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement, the Loan Documents and this Amendment, and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.01. Incorporated Definitions. Initially capitalized terms used but not
otherwise defined in this Amendment have the respective meanings set forth in
the Credit Agreement, as amended hereby.

 

ARTICLE II

 

WAIVER OF DEFAULTS, LIMITED EXTENSION AND CONSENT

 

2.01. Waiver of Defaults. At the request of Borrowers, upon the terms and
subject to the conditions set forth in this Amendment, the Lender hereby waives
any Events of Default which have occurred and are outstanding as of the date of
this Amendment. This waiver shall be effective only in this specific instance
and for the specific purpose for which it is given, and this waiver of Events of
Default shall not entitle the Loan Parties to any other or further waiver
(whether as to specific Events of Default or general Events of Default) in any
similar or other circumstances.

 

2.02. Limited Extension. The Loan Parties have requested that Lender permit a
one-time extension for delivery of Loan Parties’ monthly financial statement for
April 2015 and May 2015 to be delivered by June 26, 2015 and Lender is amendable
to such extension. Therefore, Lender hereby extends the delivery date for the
April 2015 and May 2015 financial statements otherwise due under Section 4.1 of
the Credit Agreement to June 26, 2015. This is a one-time extension only. The
willingness of Lender to extend the due date as set forth herein does not
obligate Lender to or suggest that Lender will make any additional extensions of
any of the obligations of the Loan Parties under Section 4.1 of the Credit
Agreement or otherwise. Except as provided herein, the terms of Section 4.1 of
the Credit Agreement remain in full force and effect.

 

1

 

 

2.03. Limited Waiver of 4.3(a). Lender hereby agrees that, as of the date
hereof, the Fixed Charge Coverage Ratio as set forth in Section 4.3(a) of the
Credit Agreement will not be tested for any purpose other than determining
whether Loan Parties may make principal payments on account of the Seller
Subordinated Debt. This waiver shall not entitle the Loan Parties to any other
or further waiver in any similar or other circumstances.

 

2.04. Limited Consent. The Loan Parties have requested Lender consent to a
onetime principal payment under the Seller Subordinated Debt and Lender hereby
provides its consent so long as the following terms and conditions are fulfilled
to Lender’s satisfaction:

 

(a) the aggregate amount of the one-time principal payment is no greater than
$1,200,000;

 

(b) said payment is made on or before June 30, 2015;

 

(c) Excess Availability is at least $1,000,000, without taking into
consideration up to $500,000 of Reserves at Lender’s discretion, for each of the
(i) 30 days before giving effect to such payment and (ii) 30 days after giving
effect to such payment; and

 

(d) delivery to Lender, of which delivery is to Lender’s satisfaction, evidence
of compliance with the above conditions, within 5 days prior to making such
payment.

 

ARTICLE III

 

NEW AND AMENDED DEFINITIONS

 

3.01. New Definitions. The following new definitions are hereby added to Section
7.1 of the Credit Agreement in alphabetical order to read in their entirety as
follows:

 

“Agreement” means this Agreement (as defined in the preamble hereto) together
with any amendments, restatements or modifications hereto.

 

“First Amendment” means that certain First Amendment to the Agreement dated as
of June 24, 2015.

 

“Free Cash Flow” means as of any measurement date, on a year-to-date basis, the
sum of (i) EBITDA, minus (ii) Capital Expenditures, minus (iii) Fixed Charges,
plus (iv) Subordinated Debt incurred or equity raised during the applicable
period, plus (v) the Subordinated Debt Payment Reserve.

 

“Subordinated Debt Payment Reserve” means the Reserve implemented for the making
of principal payments under the Seller Subordinated Debt, in an aggregate amount
of $1,200,000 ($600,000 of such Reserve was established by Lender prior to the
execution of the First Amendment).

 

2

 

 

3.02. Amended Definitions. The following definition in Schedule 1.1 of the
Credit Agreement is hereby amended and restated in their entirety to read as
follows:

 

“EBITDA” means, with respect to any fiscal period, the net income (or loss), of
Borrowers, minus extraordinary gains, interest income, non-operating income and
income tax benefits and decreases in any change in LIFO reserves, plus non-cash
extraordinary losses, non-cash stock based compensation or expenses paid with
stock, deferred net revenues from service warranty contracts, interest expense,
income taxes, depreciation and amortization and increases in any change in LIFO
reserves for such period, in each case, determined in accordance with GAAP.

 

ARTICLE IV

 

AMENDMENTS

 

4.01. Amendment to Section 1.1(a). Clause (i)(C) in Section 1.1(a) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(C) all Reserves and all Subordinated Debt Reserves, less”

 

4.02. Amendment to Section 4.3. Section 4.3 of the Credit Agreement is hereby
amended by inserting a new clause (c) to Section 4.3 at the end thereof which
shall read as follows:

 

“(c) FREE CASH FLOW. Loan Parties shall maintain a Free Cash Flow measured
monthly as of the last day of each month, on a year-to-date basis, in an amount
no greater than the amounts set forth below opposite each measurement date:

 

Measurement Date  Minimum Free Cash Flow  May 31, 2015  $700,000  June 30, 2015 
$300,000  July 31, 2015  $300,000  August 31, 2015  $300,000  September 30,
2015  $600,000  October 31, 2015  $400,000  November 30, 2015  $400,000 
December 31, 2015  $600,000”

 

Borrowers’ shall cooperate with Lender in good faith to establish Free Cash Flow
covenant levels for measurement dates after December 31, 2015. Failure to
establish such covenant levels by no later than January 31, 2016 shall
constitute an Event of Default hereunder.

 

3

 

 

4.03. Amendment to Section 6.1(i). Section 6.1(i) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(i) Any Loan Party makes any payment on any Indebtedness which is subject to a
subordination agreement in favor of Lender, in violation of such subordination
agreement or any other Loan Document.”

 

ARTICLE V

 

AMENDMENT FEE

 

5.01. Amendment Fee. Borrowers hereby agree to pay to Lender, an amendment fee
in the amount of $50,000 (the “Amendment Fee”), which fee is fully earned as of
the date of this Amendment and non-refundable for any reason. The Amendment Fee
shall be paid in two (2) separate but equal amounts as follows: (i) $25,000 on
the execution of the First Amendment and (ii) $25,000 on the earlier of (x) the
termination of the Credit Agreement and (y) December 15, 2015; provided that the
second payment shall be waived if, as of the determination date of December 15,
2015, the interest paid on the Advances during calendar year 2015 is in an
amount greater than $100,000.

 

ARTICLE VI

 

CONDITIONS PRECEDENT

 

6.01. Conditions Precedent. This Amendment shall not be binding upon Lender
until each of the following conditions precedent has been satisfied in form and
substance satisfactory to Lender:

 

(a) Representations and Warranties. The representations and warranties contained
herein and in the Credit Agreement, as amended hereby, shall be true and correct
in all material respects as of the date hereof as if made on the date hereof,
except for such representations and warranties limited by their terms to a
specific date, in which case each such representation and warranty shall be true
and correct as of such specific date;

 

(b) No Default. After giving effect to this Amendment, no Defaults or Event of
Default shall have occurred and be continuing;

 

(c) Executed Documents. Loan Parties shall have delivered to Lender an executed
original of (i) this Amendment; (ii) the Subordination Agreement by Scot Ross
for the benefit of Lender; (iii) the Subordination Agreement by Tom Miller for
the benefit of Lender; and (iv) the Subordination Agreement by David Marin for
the benefit of Lender.

 

4

 

 

(d) Equity Documents. Loan Parties shall have delivered to Lender copies of all
documents entered into by Loan Parties after the Closing Date in relation to
equity and capital raises, of which are in form and substance satisfactory to
Lender.

 

(e) Legal and other Fees. Loan Parties shall have paid to Lender (i) the first
payment of the Amendment Fee and (ii) reasonable attorneys’ fees and costs in
connection with the documentation, execution and closing of this Amendment; and

 

(f) Other. Lender shall have received such other documents, certificates,
corporate resolutions, pledges and information that Lender shall require,
including without limitation, any consents, that Lender shall reasonably require
and all proceedings taken in connection with the transactions each in form and
substance satisfactory to Lender.

 

ARTICLE VII

 

MISCELLANEOUS

 

7.01. Representations and Warranties. To induce Lender to enter into this
Amendment, Loan Parties represent and warrant to Lender as of the date hereof as
follows:

 

(a) This Amendment has been duly executed and delivered by Loan Parties,
constitutes a legal and valid binding obligation of Loan Parties, enforceable
against Loan Parties in accordance with its terms, except as such enforceability
may be limited by any applicable bankruptcy, insolvency, moratorium or similar
laws affecting creditors’ rights generally, and has been duly authorized by all
necessary corporate action.

 

(b) The representations and warranties contained in the Credit Agreement are,
after giving effect to this Amendment, true and correct in all material respects
except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case each such representation and
warranty is true and correct as of such specific date, after giving effect to
this Amendment, and no Default or Event of Default has occurred and is
continuing.

 

7.02. Reaffirmation. Except as specifically modified by this Amendment, the
Credit Agreement and the other Loan Documents remain in full force and effect in
accordance with their respective terms and are hereby ratified, reaffirmed and
confirmed by Loan Parties.

 

7.03. Events of Default. Any failure to comply with the terms and conditions of
this Amendment will constitute an Event of Default under the Credit Agreement.

 

7.04. Counterparts; Facsimile Signatures. This Amendment may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or other electronic document (i.e., pdf) transmission shall be
deemed to be an original signature hereto.

 

5

 

 

7.05. Governing Law. This Amendment is a Loan Document and shall be determined
under, governed by, and construed in accordance with the laws of the State of
California without regard to the conflicts of laws principles thereof.

 

7.06. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of Loan Parties and Lender, and all future holders of the
Obligations and their respective successors and assigns, except that Loan
Parties may not assign or transfer any of its rights or obligations under this
Amendment without the prior written consent of Lender.

 

7.07. Attorneys’ Fees; Costs. Loan Parties agrees to pay, on demand, all
reasonable attorneys’ fees and costs incurred in connection with the
negotiation, documentation and execution of this Amendment. If any legal action
or proceeding shall be commenced at any time by any party to this Amendment in
connection with its interpretation or enforcement, the prevailing party or
parties in such action or proceeding shall be entitled to reimbursement of its
reasonable attorneys’ fees and costs in connection therewith, in addition to all
other relief to which the prevailing party or parties may be entitled.

 

7.08. Jury Trial Waiver/Arbitration. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW, EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT, THE
CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF
THIS AMENDMENT, THE CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE. Without
limiting the applicability of any other provision of this Amendment, the terms
of Section 7.16 and Section 7.17 of the Credit Agreement shall apply to this
Amendment.

 

[Remainder of Page Intentionally Left Blank]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

LOAN PARTIES: QUEST SOLUTION, INC.,   a Delaware corporation, as Parent        
By: /s/ Scot Ross   Name: Scot Ross   Title: Chief Financial Officer        
QUEST MARKETING, INC.,   an Oregon corporation, as Borrower         By: /s/ Scot
Ross   Name: Scot Ross   Title: Chief Financial Officer         BAR CODE
SPECIALTIES, INC.,   a California corporation, as Borrower         By: /s/ Scot
Ross   Name: Scot Ross   Title: Chief Financial Officer

 



FIRST AMENDMENT TO CREDIT AGREEMENT

 

 



  LENDER:       WELLS FARGO BANK, NATIONAL ASSOCIATION         By: /s/ Robert
Mostert   Name: Robert Mostert   Title: Authorized Signatory

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

 

ACKNOWLEDGMENT AND AGREEMENT OF SUBORDINATED CREDITORS

 

The undersigned, each a subordinated creditor of QUEST SOLUTION, INC., a
Delaware corporation (“Parent”), QUEST MARKETING, INC., an Oregon corporation
(“QMI”), BAR CODE SPECIALTIES, INC., a California corporation (“BCSI”; and
together with QMI, individually, a “Borrower” and collectively, the
“Borrowers”), to Wells Fargo Bank, National Association (“Lender”), pursuant to
separate Subordination Agreements dated December 31, 2014,(the “Subordination
Agreement”), hereby (i) acknowledges receipt of the foregoing Amendment; (ii)
reaffirms all obligations to Lender pursuant to the terms of the Subordination
Agreement; (iii) acknowledges that Lender may amend, restate, extend, renew or
otherwise modify the Loan Documents and any indebtedness or agreement of the
Borrowers, or enter into any agreement or extend additional or other credit
accommodations, without notifying or obtaining the consent of the undersigned
and without impairing the obligations of the undersigned under the Subordination
Agreement.

 

SUBORDINATED CREDITORS: DAVID MARIN         By: /s/ David Marin   Name: David
Marin         GEORGE ZICMAN         By: /s/ George Zicman   Name: George Zicman
        KURT THOMET         By: /s/ Kurt Thomet   Name: Kurt Thomet

 

FIRST AMENDMENT TO CREDIT AGREEMENT

SIGNATURE PAGE

 

